PER CURIAM.
Appellant/Plaintiff appeals the district court’s grant of summary judgment in favor of Appellees/Defendants, Sandals Resorts International, Ltd. and Unique Vacations, Inc., in this negligence action.
We review de novo a district court’s grant of summary judgment. Gerling Global Reinsurance Corp. of America v. Gallagher, 267 F.3d 1228, 1233-34 (11th Cir.2001).
After reviewing the record, reading the parties briefs and having the benefit of oral argument, we affirm the district court’s grant of summary judgment based on its well-reasoned order filed on July 15, 2004.
AFFIRMED.